UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) April 7, 2011 (April 1, 2011) MONSANTO COMPANY - (Exact Name of Registrant as Specified in Its Charter) Delaware - 001-16167 - 43-1878297 - (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 800 North Lindbergh Blvd. St. Louis, Missouri - (Address of Principal Executive Offices) - (Zip Code) (314) 694-1000 - (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On April 1, 2011, Monsanto Company (“the Company”) entered into a $2 billion, four-year revolving credit agreement (the “Four-Year Credit Agreement”) with certain lender parties thereto; JPMorgan Chase Bank, N.A., as administrative agent, Citibank, N.A. and Bank of America, N.A., as co-syndication agents, Barclays Bank plc, Goldman Sachs Bank USA, The Royal Bank of Scotland plc, The Bank of Tokyo-Mitsubishi UFJ, Ltd. and Morgan Stanley Senior Funding, Inc., as co-documentation agents, and J.P. Morgan Securities LLC, Citigroup Global Markets Inc. and Merrill Lynch, Pierce, Fenner & Smith Incorporated, as co-lead arrangers and joint bookrunners. This agreement replaces the Company’s $2 billon five-year revolving credit agreement, dated as of February 28, 2007 (the “Prior Agreement”). Under the terms of the Four-Year Credit Agreement, the Company may obtain and utilize from time to time up to $2 billion in revolving credit loans and competitive bid advances for general corporate purposes, which may include working capital, acquisitions, capital expenditures, refinancing and support of commercial paper borrowings. The Company may request increases in the lending commitments under the Four-Year
